EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Sandra Thompson on 4 September 2022.

The application has been amended as follows: 

	1) Claim 1 is amended as follows:

Claim 1. (Currently Amended) A composition, comprising: a mixture of at least one Albizia extract and [[]] at least one Magnolia extract, wherein the at least one Albizia extract is enriched for one or more macrocyclic alkaloids, [[]] wherein the at least one Magnolia extract is enriched for one or more lignans, and wherein the at least one Albizia extract and the at least one Magnolia extract are blended in a weight ratio ranging from 1:1 to 1:3.

2) Claim 6 is cancelled without prejudice thereto.
3) Claim 7, first line, delete “6” and insert ---1---.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
 The claims are directed to a composition comprising a mixture of at least one Albizia extract and at least one Magnolia extract, wherein the at least one Albizia extract is enriched for one or more macrocyclic alkaloids and the at least one Magnolia extract is enriched for one or more lignans, and wherein the Alibizia extract(s) and the Magnolia extract(s) are blended in a weight ratio ranging from 1:1 to 1:3. The applicant has demonstrated in Example 10 of the instant disclosure that a composition comprising Albizia extract(s) and Magnolia extract(s), when blended in a weight ratio ranging from 1:1 to 1:3, possess a synergistic antifungal activity when tested against both Candida albicans and Aspergillus brasiliensis. This property is not taught or suggested by the prior art. Furthermore, this property is considered markedly different from the antifungal activity present in the substances by themselves as they exist in nature. Accordingly, the claimed combination has markedly different characteristics, and is not a “product of nature” exception. Thus, the claim is not directed to an exception (Step 2A: NO), and qualifies as eligible subject matter.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer

The terminal disclaimer filed on 8/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,780,173 has been reviewed and is accepted.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached M-Th 8:30-5:30; F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL P COHEN/Primary Examiner, Art Unit 1612